DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested, though any sufficiently descriptive title will be accepted: “Display Panel with Integrated Fingerprint Sensor”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 5 and 6, the terms “disposed close to the liquid crystal layer” (Claim 5) and “disposed away from the liquid crystal layer” (Claim 6) appear indefinite, as it is unclear what degree of close or away is required.  For example, it is unclear whether “close” and “away” are with reference to another element, such that the fingerprint identification layer is disposed “closer to” or “further away from” the liquid crystal layer than another layer.  For purposes of examination, the terms “close to” and “away from” will be interpreted to broadly include any reasonably “near” relationship for “close to” and any reasonable non-contacting relationship for “away from”.
Appropriate clarification and correction are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–6, 8–14, and 16–18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0193126 to Shi et al. in view of U.S. Patent Application Publication No. 2012/0105400 to Mathew et al.
	Regarding Claim 1, Shi discloses (where the whole document is relevant, in particular citing to Figs. 2, 3, and 6 and their corresponding description) a display panel comprising: a backlight module 1 configured as a light emitting unit of the display panel; a first substrate 40 disposed on the backlight module and comprising a color filter layer 42; a second substrate 3 disposed opposite to the first substrate away from the backlight module, wherein the second substrate comprises at least a thin film transistor array layer (e.g., including TFT 32) and a fingerprint identification layer 31, and the fingerprint identification layer is configured for identifying fingerprint information of a user (e.g., paragraph [0032]); a liquid crystal layer 5 comprising liquid crystals, and the liquid crystal layer disposed between the first substrate and the second substrate (e.g., Figs. 3 and 6).
Shi does not explicitly disclose a glass cover disposed on the second substrate away from the liquid crystal layer.
Mathew discloses a display with an integrated sensor, and teaches inclusion of a cover glass CG at an uppermost side thereof, where it is known that a cover glass may provide protection to the underlying components (e.g., Fig. 6).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Shi to include a glass cover disposed on the second substrate away from the liquid crystal, as suggested by Mathew, to provide protection to the underlying components thereof.
Regarding Claim 2, the combination of Shi and Mathew would have rendered obvious wherein the fingerprint identification layer comprises a plurality of fingerprint identification sensors (e.g., Fig. 2 of Shi).
Regarding Claim 3, the combination of Shi and Mathew would have rendered obvious wherein an upper polarizer (e.g., 62 of Mathew, Fig. 4, as part of operation of a liquid crystal device, where liquid crystals operate using birefringence on linearly polarized light) is disposed between the second substrate and the glass cover and a lower polarizer (e.g., 50 of Mathew, Fig. 4) is disposed between the first substrate and the backlight module, wherein the upper polarizer comprises light transmitting units (e.g., 130 of Mathew, Fig. 9) vertically corresponding to the fingerprint identification sensors (to facilitate light transmission to the sensor, e.g., paragraph [0074] of Mathew).
Regarding Claim 4, the combination of Shi and Mathew would have rendered obvious wherein the light transmitting units comprise collimators or transmitting holes distributed in the upper polarizer (e.g., collimating system 34, Fig. 6 of Shi; transmitting holes 130 of Mathew).
Regarding Claim 5, (noting the §112 rejection above), the combination of Shi and Mathew would have rendered obvious wherein the fingerprint identification layer is disposed close to the liquid crystal layer (e.g., Fig. 6 of Shi).
Regarding Claim 6, (noting the §112 rejection above), the combination of Shi and Mathew would have rendered obvious wherein the fingerprint identification layer is disposed away from the liquid crystal layer (e.g., Fig. 6 of Shi).
Regarding Claim 8, the combination of Shi and Mathew would have rendered obvious wherein the color filter layer comprises a plurality of color filter units and the second substrate comprises pixel electrodes (35, Fig. 9 of Shi) which are used to drive a deflection of the liquid crystals and correspond one-to-one to the color filter units, wherein each of the pixel electrodes corresponds to one of pixel units of the display panel, and the fingerprint identification sensors and the pixel units are mismatched in arrangement (e.g., Fig. 2 of Shi, paragraph [0030]).
Regarding Claim 9, the combination of Shi and Mathew would have rendered obvious wherein a plane parallel to the second substrate is defined as a projection plane, a projection of the fingerprint identification sensors on the projection plane does not overlap with a projection of the pixel electrodes on the projection plane (e.g., Figs. 2, 9, and 10 of Shi).
Regarding Claim 10, the combination of Shi and Mathew would have rendered obvious wherein the color filter units comprise red filter units, green filter units, and blue filter units (e.g., paragraph [0059] of Mathew, also where these are the typical colors selected for a color display, and would have been an obvious choice in view of their common usage in color displays).
Regarding Claim 11, the combination of Shi and Mathew would have rendered obvious wherein the pixel electrodes of the second substrate comprise red pixel electrodes, green pixel electrodes, and blue pixel electrodes, and the red pixel electrodes, the green pixel electrodes, and the blue pixel electrodes correspond to the red filter units, the green filter units, and the blue filter units respectively (e.g., paragraph [0059] of Mathew, again where such a configuration of color filter layers aligned with individual pixels to form, in combination with a red, green, and blue pixel, a pixel capable of reproducing a large portion of the color spectrum, is a common configuration).
Regarding Claim 12, the combination of Shi and Mathew would have rendered obvious wherein the pixel units are disposed in rows side-by-side on the display panel, and each of the fingerprint identification sensors is disposed between two adjacent rows of the pixel units (Fig. 2 of Shi).
Regarding Claim 13, the combination of Shi and Mathew would have rendered obvious wherein the pixel units are disposed in rows side-by-side on the display panel, and each of the fingerprint identification sensors is disposed between two adjacent pixel units in a single row of the pixel units (e.g., Fig. 2 of Shi, where the specific location of the fingerprint sensors would have been obvious as a matter of design choice, based on desired resolution, and would achieve predictable results, that is, would provide fingerprint sensing at the locations of the fingerprint sensors in a pattern based on the pattern of the fingerprint sensors).
Regarding Claim 14, the combination of Shi and Mathew would have rendered obvious wherein three adjacent pixel units consist a group within each row of pixel units, and the group is provided with one of the fingerprint identification sensors (e.g., Fig. 2 of Shi).
Regarding Claim 16, the combination of Shi and Mathew would have rendered obvious wherein the fingerprint identification layer covers a portion of the display panel (e.g., Fig. 2 of Shi).
Regarding Claim 17, the combination of Shi and Mathew would have rendered obvious wherein the fingerprint identification layer covers an entire display area of the display panel (e.g., Fig. 2 of Shi, also an obvious design choice based on the amount of the display desired to have fingerprint sensing capabilities).

Regarding Claim 18, as discussed above with respect to Claims 1–4, Shi discloses (where the whole document is relevant, in particular citing to Figs. 2, 3, and 6 and their corresponding description) a display panel comprising: a backlight module 1 configured as a light-emitting unit of the display panel; a first substrate 40 disposed on the backlight module and comprising a color filter layer 42; a second substrate 3 disposed opposite to the first substrate away from the backlight module, wherein the second substrate comprising at least a thin film transistor array layer (e.g., including TFT 32) and a fingerprint identification layer 31, the fingerprint identification layer configured for identifying a fingerprint information of a user (e.g., paragraph [0032]); a liquid crystal layer 5 comprising liquid crystals disposed between the first substrate and the second substrate (e.g., Figs. 3 and 6 of Shi), wherein the fingerprint identification layer comprises a plurality of fingerprint identification sensors (e.g., Fig. 2).
Shi does not explicitly disclose a glass cover disposed on the second substrate away from the liquid crystal layer.
Mathew discloses a display with an integrated sensor, and teaches inclusion of a cover glass CG at an uppermost side thereof, where it is known that a cover glass may provide protection to the underlying components (e.g., Fig. 6).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Shi to include a glass cover disposed on the second substrate away from the liquid crystal, as suggested by Mathew, to provide protection to the underlying components thereof.
The combination of Shi and Mathew would further have rendered obvious an upper polarizer (e.g., 62 of Mathew, Fig. 4, as part of operation of a liquid crystal device, where liquid crystals operate using birefringence on linearly polarized light) is disposed between the second substrate and the glass cover and comprises collimators or transmitting holes vertically corresponding to the fingerprint identification sensors (to facilitate light transmission to the sensor, e.g., paragraph [0074] of Mathew).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shi and Mathew, further in view of U.S. Patent Application Publication No. 2020/0409191 to He et al. 
Regarding Claim 7, the combination of Shi and Mathew does not explicitly disclose wherein the second substrate comprises a touch function layer configured for realizing a touch function of the display panel.
He discloses a fingerprint sensor, and teaches including a touch function layer (e.g., Fig. 2B and paragraphs [0037]–[0050]), to provide additional functionality integrated into the display to minimize size and space requirements.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Shi and Mathew such that the second substrate comprises a touch function layer configured for realizing a touch function of the display panel, as suggested by He, in order to provide additional functionality integrated into the display to minimize size and space requirements.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shi and Mathew, further in view of U.S. Patent Application Publication No. 2021/0133418 to Liu et al.
Regarding Claim 15, the combination of Shi and Mathew would have rendered obvious wherein the pixel units are disposed in rows side-by-side on the display panel (e.g., Fig. 2 of Shi).
The combination of Shi and Mathew does not explicitly disclose a portion of the pixel units are smaller in surface area and are defined as first pixel units, and the other portion of the pixel units are defined as second pixel units, wherein the fingerprint identification sensors and the first pixel units are disposed side-by-side as a column.
Liu discloses a fingerprint sensor, and teaches forming pixels where the sensors are located smaller than pixels where sensors are not located in order to improve light availability and improve fingerprint recognition accuracy (e.g., Fig. 1 and paragraph [0041]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Shi and Mathew such that a portion of the pixel units are smaller in surface area and are defined as first pixel units, and the other portion of the pixel units are defined as second pixel units, wherein the fingerprint identification sensors and the first pixel units are disposed side-by-side as a column, as suggested by Liu, in order to improve light availability and improve fingerprint recognition accuracy.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN CROCKETT/Primary Examiner, Art Unit 2871